DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the server" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boom U.S. Patent No. 8,853,992.
Claim 1, Boom teaches an escalator monitoring system Fig. 1, comprising: a data collection device 10 disposed near parts of an escalator 1 that need to be monitored for collecting data of the parts C10 L45-55; a data transmittal device 9 used to transmit data relevant to safe operation of the escalator 1; a local data processing device 5 or cloud processors used to receive the data of 10 relevant to the safe operation of the escalator 1, to compare it against a threshold value (normal operating condition) stored therein and derived from the parts in normal operating conditions, and to respond to comparison result C8 L40-67, wherein the data collection device 910 is a people traffic sensor for detecting the people traffic entering the escalator in a unit time, and an power sensor 10 (multiple sensors) for detecting the power consumption in a unit time Abstract, a data transferring unit 3 transfers the people traffic detected in a unit time and the power consumption detected via 10 in a unit time to the local data processing device 5 or the cloud processors, the local data processing device or the cloud processors determines the running condition of the escalator according to the relation between the people traffic in a unit time and the power consumption in a unit time to determine whether or not an alarm signal needs to be sent C11 L1-15.
Claims 2 and 7, Boom teaches the local processing device 5 or the cloud processors calculates a ratio between the power consumption in a unit time via 10 and the people traffic in a unit time via 10 and if the ratio changes abnormally, the local processing device 5 or the cloud processors will send an alarm signal (control signal) and if the ratio does not changes abnormally but has a tendency to increase in a predetermined time and is greater than a predetermined threshold (normal operating condition), the local processing device 5 or the cloud processors will send an alarm signal (control signal) C8 L40-67.
Claims 3 and 8, Boom teaches the escalator 1 is in a standby running condition, the power sensor 10 detects an average power in a predetermined period and if the average power is not in a predetermined threshold range (normal operating mode) stored in the local data processing device 5 or the cloud processors, the local data processing device 5 or the cloud processors will send an alarm signal (control signal) C10 L5-50.
Claims 4 and 9, Boom teaches the local data processing device 5 or the cloud processors is further configured that in a period beyond a predetermined threshold period (normal operating condition), if the people traffic sensor 10 detects that the people traffic is 0 and the power sensor detects 10 that the power consumption is not matched to a set power consumption when the people traffic is 0, the local data processing device 5 or the cloud processors will send an alarm signal (the control signal)  C10 L5-56.
Claims 5 and 10, Boom teaches the local data processing device 5 or the cloud processors is further configured that in a period beyond a predetermined threshold period (normal operating condition), if the people traffic sensor 10 detects that the people traffic is not 0 and the power sensor 10 detects that the power consumption is a standby power output, the local data processing device 5 or the cloud processors will send an alarm signal control signal) C10 L5-50.
Claim 6, Boom teaches a monitoring method for an escalator 1, comprising: using a people traffic sensor 10 to detect people traffic entering into the escalator 1 in a unit time; using an power sensor 10 to detect the power consumption in a unit time; using a data transferring unit 9 to transfer the people traffic detected in a unit time and the power consumption detected in a unit time to a local data processing device 5 and a cloud processors, wherein the server 5 determines the running condition of the escalator 1 according to the relation between the people traffic in a unit time and the power consumption in a unit time to determine whether or not an alarm signal needs to be sent C10 L5-50.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS